Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on September 19, 2022, which paper has been placed of record in the file.
2.           Claims 12-14, 16-17, and 19-22 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 12-14, 16-17, and 19-22 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 12, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites an apparatus and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: determining a piece of driving behavior information of a user of the motor vehicle…, transmitting the piece of driving behavior information…, and generating the virtual currency depending on the transmitted piece of driving behavior information, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of determining a piece of driving behavior information of a user of the motor vehicle…, and generating the virtual currency depending on the transmitted piece of driving behavior information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an electronic computing device, and using the electronic computing device to perform determining, transmitting, and generating steps. The electronic computing device is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of determining, transmitting, and generating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the computing device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “a motor vehicle which includes an evaluation device, a detection device, and a communication device; transmitting the piece of driving behavior information to an electronic computing device; and detecting, by a detection device, a driving dynamic parameter of the motor vehicle ”, which are recited at a high level of generality (i.e., as a general means of collecting, receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 4 and paras [0028-0029] and [0032] of using available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “a motor vehicle which includes an evaluation device, a detection device, and a communication device; transmitting the piece of driving behavior information to an electronic computing device; and detecting, by a detection device, a driving dynamic parameter of the motor vehicle” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “a motor vehicle which includes an evaluation device, a detection device, and a communication device; transmitting the piece of driving behavior information to an electronic computing device; and detecting, by a detection device, a driving dynamic parameter of the motor vehicle” do not providing any improvements to the electronic computing device functionality, improvements to the plurality of devices of the vehicle, improvements to the detection device, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “a motor vehicle which includes an evaluation device, a detection device, and a communication device; transmitting the piece of driving behavior information to an electronic computing device; and detecting, by a detection device, a driving dynamic parameter of the motor vehicle” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “a motor vehicle which includes an evaluation device, a detection device, and a communication device; transmitting the piece of driving behavior information to an electronic computing device; and detecting, by a detection device, a driving dynamic parameter of the motor vehicle”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the electronic computing device functionality, improvements to the plurality of devices of the vehicle, improvements to the detection devices, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. Claim 13 recites a block sting is used in the electronic computing device for generating the virtual currency; Claim 14 recites the computing device is a central electronic computing device external to the motor vehicle; Claim 16-17 recites a plurality of pieces of driving behavior  information is transmitted to the electronic computing device…(See Berkheimer Option 2 above); Claim 20 recites determining a charging behavior and/or a draining behavior…Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claim 22 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 22 directed to system, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 12. 
          Accordingly, claims 12-14, 16-17, and 19-22 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.     Claims 12-14, 16-17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basir (US 2015/0081404).
            Regarding to claim 12, Basir discloses a method for generating a virtual currency depending on a use of a motor vehicle, comprising the steps of:
            detecting, by a detection device, a driving dynamic parameter of the motor vehicle (para [0012], Referring to FIG. 1, a motor vehicle 10 includes a plurality of data gathering devices that communicate information to an appliance 12 installed within the vehicle 10. The example data gathering devices include a global positioning satellite (GPS) receiver 14, a three-axis accelerometer 16, a gyroscope 18 and an electronic compass 20, which could be housed within the appliance 12);
            determining a piece of driving behavior information of a user of the motor vehicle depending on a driving dynamic parameter of the motor vehicle (para [0014], Driving events and driver behavior are recorded by the server 30, such as fuel and/or electricity consumption, speed, driver behavior (acceleration, speed, etc.), distance driven and/or time spent in certain insurance-risk coded geographic areas. For example, the on-board appliance 12 may record the amount of time or distance in high-risk areas or low-risk areas, or high-risk vs. low risk roads);
           transmitting the piece of driving behavior information to an electronic computing device (para [0014], The on-board appliance 12 may collect and transmit to the server 30 (among other things mentioned herein): Speed, Acceleration, Distance, Fuel consumption, Engine Idle time, Car diagnostics, Location of vehicle, Engine emissions, etc.); and
          generating the virtual currency by the electronic computing device depending on the transmitted piece of driving behavior information (para [0059], FIG. 3 shows a user interface that could be provided to the user to access his profile 34 (FIG. 1) such as by a remote computer, smartphone, tablet, etc. The user interface provides feedback and status regarding the user's driving behavior and rewards. For example, the user interface may provide scores 70 regarding specific driving behavior such as braking, acceleration, safe speed, idling and cornering. An overall score 80 and graph is provided and also gives a comparison to the user's peer average. The user interface indicates the level of points accumulated 82, such as "coins." The user interface also indicates progress 84 as to how close the user is to being able to redeem the points or coins for specific rewards (such as a gas card, frequent flier miles and beverages or food). The balance 86 of coins is provided).
          wherein the driving dynamic parameter comprises a current energy consumption of the motor vehicle which is compared to a reference energy consumption of the motor vehicle (para [0012], Data may also be collected from an onboard diagnostic port (OBD) 22 that provides data indicative of vehicle engine operating parameters such as vehicle speed, engine speed, temperature, fuel consumption (or electricity consumption), engine idle time, car diagnostics (from OBD) and other information that is related to mechanical operation of the vehicle; Abstract, The driving behavior of the second user is compared to the goal. Based upon the comparison, is may be indicated that the second user has met the goal and can receive the non-monetary reward); 
           wherein the piece of driving behavior information is determined depending on a comparison of the current energy consumption of the motor vehicle to the reference energy consumption of the motor vehicle (para [0014], Driving events and driver behavior are recorded by the server 30, such as fuel and/or electricity consumption, speed, driver behavior (acceleration, speed, etc.), distance driven and/or time spent in certain insurance-risk coded geographic areas. For example, the on-board appliance 12 may record the amount of time or distance in high-risk areas or low-risk areas, or high-risk vs. low risk roads. The on-board appliance 12 may collect and transmit to the server 30 (among other things mentioned herein): Speed, Acceleration, Distance, Fuel consumption, Engine Idle time, Car diagnostics, Location of vehicle, Engine emissions, etc.; para [0004], The driving behavior of the second user is compared to the goal. Based upon the comparison, is may be indicated that the second user has met the goal and can receive the non-monetary reward); and
          wherein a parameter characterizing the motor vehicle is taken into consideration when determining the piece of driving behavior information, the parameter characterizing the motor vehicle is independent of the driving dynamic parameter, and the parameter characterizing the motor vehicle comprises at least one of a power of an internal combustion engine of the motor vehicle or an aerodynamic value of the motor vehicle (para [0014], Driving events and driver behavior are recorded by the server 30, such as fuel and/or electricity consumption, speed, driver behavior (acceleration, speed, etc.), distance driven and/or time spent in certain insurance-risk coded geographic areas. For example, the on-board appliance 12 may record the amount of time or distance in high-risk areas or low-risk areas, or high-risk vs. low risk roads).
          Regarding to claim 13, Basir discloses the method according to claim 12, wherein a block string is used in the electronic computing device for generating the virtual currency (para [0058], FIG. 2 shows an example flowchart that could be used to implement the methods described above. The driver 34 receives coaching tips 36 and information regarding trends 38 in the driver's behavior. The driver's behavior, as evaluated by the system 10 (FIG. 1), is used in rewards computing 48 which in turn leads to reward redemption 50. The driver's behavior as evaluated in the behavior assessment 40 is used in behavior ranking 54 where it is ranked against the behavior assessment 56 of other drivers in the community 58 (e.g. peer groups, social media connections, friends, etc).
          Regarding to claim 14, Basir discloses the method according to claim 12, wherein the electronic computing device is a central electronic computing device external to the motor vehicle (para [0016], the server 30 may be numerous physical and/or virtual servers at multiple locations. The server 30 may collect data from appliances 12 from many different vehicles 10 associated with a many different insurance companies).
           Regarding to claim 16, Basir discloses the method according to claim 12, wherein a plurality of pieces of driving behavior information about a plurality of users of the motor vehicle is transmitted to the electronic computing device and wherein the plurality of pieces of driving behavior information is taken into consideration when generating the virtual currency (para [0015], The server 30 includes a plurality of profiles 32, each associated with a vehicle 10 (or alternatively, with a user). Among other things, the profiles 32 each contain information about the vehicle 10 (or user) including some or all of the gathered data (or summaries thereof). Some or all of the data (or summaries thereof) may be accessible to the user via a computer 32 over a wide area network (such as the internet) via a policyholder portal, such as fuel efficiency, environmental issues, location, maintenance, etc. The user can also customize some aspects of the profile 32).
           Regarding to claim 17, Basir discloses the method according to claim 12, wherein a plurality of pieces of driving behavior information about a plurality of motor vehicles is transferred to the electronic computing device and wherein the plurality of pieces of driving behavior information is taken into consideration when generating the virtual currency (para [0052], The above information is analyzed on board the in-vehicle system 12 or at the backend system (remote server(s) 30) which is able to receive the data from in-vehicle systems 12 transmitted wirelessly (for example) to the backend system. The backend system analyzes the information listed above to produce driving scores with respect to the following aspects: harsh braking score, idling score, cornering score, tailgating score, aggressiveness score, lane switching score, sobriety score, productivity score, and overall driving score with respect to safety, greenness, and productivity);
          Regarding to claim 19, Basir discloses the method according to claim 12, wherein the piece of driving behavior information is determined only when the motor vehicle has an internal combustion engine (para [0014], The on-board appliance 12 may collect and transmit to the server 30 (among other things mentioned herein): Speed, Acceleration, Distance, Fuel consumption, Engine Idle time, Car diagnostics, Location of vehicle, Engine emissions, etc.).
           Regarding to claim 20, Basir discloses the method according to claim 12 further comprising the step of: determining a charging behavior and/or a draining behavior of an electric energy store of the motor vehicle as the driving dynamic parameter (para [0014], Driving events and driver behavior are recorded by the server 30, such as fuel and/or electricity consumption, speed, driver behavior (acceleration, speed, etc.), distance driven and/or time spent in certain insurance-risk coded geographic areas).
          Regarding to claim 21, Basir discloses the method according to claim 12, wherein the user and/or the motor vehicle is registered and validated by the electronic computing device for generating the virtual currency (para [0056], The user can associate his awards account to a vehicle identification number. When the car drives in the vicinity of a place where awards can be redeemed, the yin of the car is used by the redeeming party to view account balance and redeem awards in exchange of services or goods delivered to the driver of the vehicle).
           Regarding to claim 22, Basir discloses a system for generating a virtual currency, comprising: 
           an electronic computing device (figure 1 and para [0014], The server 30 utilizes the received data to categorize vehicle operating conditions in order to determine or track vehicle use); and
           a motor vehicle which includes an evaluation device, a detection device, and a communication device (figure 1 and para [0012], FIG. 1, a motor vehicle 10 includes a plurality of data gathering devices that communicate information to an appliance 12 installed within the vehicle 10. The example data gathering devices include a global positioning satellite (GPS) receiver 14, a three-axis accelerometer 16, a gyroscope 18 and an electronic compass 20, which could be housed within the appliance 12 (along with a processor and suitable electronic storage, etc. and suitably programmed to perform the functions; para [0013], The appliance 12 may also include a communication module 24 (such as cell phone, satellite, wi-fi, etc.) that provides a connection to a wide-area network (such as the internet). Alternatively, the communication module 24 may connect to a wide-area network (such as the internet) via a user's cell phone 26 or other device providing communication), wherein a piece of driving behavior information of the motor vehicle is determinable by the evaluation device depending on a driving dynamic parameter detected by the detection device and wherein the piece of driving behavior information is transmittable to the electronic computing device by the communication device (para [0012], Data may also be collected from an onboard diagnostic port (OBD) 22 that provides data indicative of vehicle engine operating parameters such as vehicle speed, engine speed, temperature, fuel consumption (or electricity consumption), engine idle time, car diagnostics (from OBD) and other information that is related to mechanical operation of the vehicle. Moreover, any other data that is available to the vehicle could also be communicated to the appliance 12 for gathering and compilation of the operation summaries of interest in categorizing the overall operation of the vehicle; para [0014], The in vehicle appliance 12 gathers data from the various sensors mounted within the vehicle 10 and stores that data. The in vehicle appliance 12 transmits this data (or summaries or analyses thereof) as a transmission signal through a wireless network to a server 30 (also having at least one processor and suitable electronic storage and suitably programmed to perform the functions described herein));
           wherein the virtual currency is generatable by the electronic computing device depending on the transmitted piece of driving behavior information (para [0059], FIG. 3 shows a user interface that could be provided to the user to access his profile 34 (FIG. 1) such as by a remote computer, smartphone, tablet, etc. The user interface provides feedback and status regarding the user's driving behavior and rewards. For example, the user interface may provide scores 70 regarding specific driving behavior such as braking, acceleration, safe speed, idling and cornering. An overall score 80 and graph is provided and also gives a comparison to the user's peer average. The user interface indicates the level of points accumulated 82, such as "coins." The user interface also indicates progress 84 as to how close the user is to being able to redeem the points or coins for specific rewards (such as a gas card, frequent flier miles and beverages or food). The balance 86 of coins is provided);
         wherein the driving dynamic parameter comprises a current energy consumption of the motor vehicle which is compared to a reference energy consumption of the motor vehicle (para [0012], Data may also be collected from an onboard diagnostic port (OBD) 22 that provides data indicative of vehicle engine operating parameters such as vehicle speed, engine speed, temperature, fuel consumption (or electricity consumption), engine idle time, car diagnostics (from OBD) and other information that is related to mechanical operation of the vehicle; Abstract, The driving behavior of the second user is compared to the goal. Based upon the comparison, is may be indicated that the second user has met the goal and can receive the non-monetary reward); 
         wherein the piece of driving behavior information is determined depending on a comparison of the current energy consumption of the motor vehicle to the reference energy consumption of the motor vehicle (para [0014], Driving events and driver behavior are recorded by the server 30, such as fuel and/or electricity consumption, speed, driver behavior (acceleration, speed, etc.), distance driven and/or time spent in certain insurance-risk coded geographic areas. For example, the on-board appliance 12 may record the amount of time or distance in high-risk areas or low-risk areas, or high-risk vs. low risk roads. The on-board appliance 12 may collect and transmit to the server 30 (among other things mentioned herein): Speed, Acceleration, Distance, Fuel consumption, Engine Idle time, Car diagnostics, Location of vehicle, Engine emissions, etc.; para [0004], The driving behavior of the second user is compared to the goal. Based upon the comparison, is may be indicated that the second user has met the goal and can receive the non-monetary reward); and
         wherein a parameter characterizing the motor vehicle is taken into consideration when determining the piece of driving behavior information, the parameter characterizing the motor vehicle is independent of the driving dynamic parameter, and the parameter characterizing the motor vehicle comprises at least one of a power of an internal combustion engine of the motor vehicle or an aerodynamic value of the motor vehicle (para [0014], Driving events and driver behavior are recorded by the server 30, such as fuel and/or electricity consumption, speed, driver behavior (acceleration, speed, etc.), distance driven and/or time spent in certain insurance-risk coded geographic areas. For example, the on-board appliance 12 may record the amount of time or distance in high-risk areas or low-risk areas, or high-risk vs. low risk roads).



                                        Response to Arguments/Amendment
7.      Applicant's arguments with respect to claims 12-14, 16-17, and 19-22 have been fully considered but are persuasive.

            I. Claim Rejections - 35 USC § 101
              Claims 12-14, 16-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments that “detecting, by a detection device, a driving dynamic parameter of the motor vehicle” cannot be practically performed in the human mind, the Examiner submits that the claims recite the additional limitations “detecting, by a detection device, a driving dynamic parameter of the motor vehicle”, which are recited at a high level of generality (i.e., as a general means of collecting data), which is a form of insignificant extra-solution activity.
         Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “a motor vehicle which includes an evaluation device, a detection device, and a communication device; transmitting the piece of driving behavior information to an electronic computing device; and detecting, by a detection device, a driving dynamic parameter of the motor vehicle” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “a motor vehicle which includes an evaluation device, a detection device, and a communication device; transmitting the piece of driving behavior information to an electronic computing device; and detecting, by a detection device, a driving dynamic parameter of the motor vehicle” do not providing any improvements to the electronic computing device functionality, improvements to the plurality of devices of the vehicle, improvements to the detection device, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
           Accordingly, a conclusion that the “a motor vehicle which includes an evaluation device, a detection device, and a communication device; transmitting the piece of driving behavior information to an electronic computing device; and detecting, by a detection device, a driving dynamic parameter of the motor vehicle” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “a motor vehicle which includes an evaluation device, a detection device, and a communication device; transmitting the piece of driving behavior information to an electronic computing device; and detecting, by a detection device, a driving dynamic parameter of the motor vehicle”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the electronic computing device functionality, improvements to the plurality of devices of the vehicle, improvements to the detection device, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
          According, the 101 rejection is maintained.
 
         II. Claim Rejections - 35 USC § 102
            In response to the Applicant’s arguments regarding to claims 12-14, 16-17, and 19-22 that Basir does not disclose “the parameter characterizing the motor vehicle comprises at least one of a power of an internal combustion engine of the motor vehicle or an aerodynamic value of the motor vehicle”, the Examiner respectfully disagrees and submits that Basir described in para [0014], Driving events and driver behavior are recorded by the server 30, such as fuel and/or electricity consumption, speed, driver behavior (acceleration, speed, etc.) (a power of an internal combustion engine of the motor vehicle or an aerodynamic value of the motor vehicle). Thus, Basir discloses: the parameter characterizing the motor vehicle is independent of the driving dynamic parameter (distance driven and/or time spent in certain insurance-risk coded geographic areas. For example, the on-board appliance 12 may record the amount of time or distance in high-risk areas or low-risk areas, or high-risk vs. low risk roads); and the parameter characterizing the motor vehicle comprises at least one of a power of an internal combustion engine of the motor vehicle or an aerodynamic value of the motor vehicle (fuel and/or electricity consumption, speed, driver behavior (acceleration, speed, etc.), Therefore, Basir does disclose “the parameter characterizing the motor vehicle comprises at least one of a power of an internal combustion engine of the motor vehicle or an aerodynamic value of the motor vehicle” as claimed.
          According, the 102 rejection is maintained.


                                    
                                                                  Conclusion
8.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.          Claims 12-14, 16-17, and 19-22 are rejected.
10.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Manci et al. (US 2015/0064668) disclose dynamic industrial vehicle monitoring for modification of vehicle operator behavior comprises identifying a metric that characterizes an event associated with the operation of an industrial vehicle, the metric having at least one behavior modification action and at least one performance parameter to evaluate the event against.
            Aguirre et al. (US 2017/0109715) disclose a vehicle system including vehicle sensors that collect vehicle data corresponding to a condition in proximity to a vehicle of a user and a geographical location associated with the condition.
            Osberg (US 2016/0092899) disclose systems, methods, for improving eco-driving behavior through gamification. Systems receive, at a user device, a fuel-efficiency metric for a vehicle associated with a user of the user device as the vehicle is traveling and identify a fuel-efficiency standard for the vehicle from a standards database.
             Hofer (US 2012/0041810) disclose systems and methods are disclosed for generating payment values of goods and services (rewards). The disclosed systems and methods can include dynamically calculating, based upon a received input, a plurality of payment pairs, each of the plurality of payment pairs comprising a non-monetary currency value and/or a monetary currency value.
             Purgatorio et al. (US 10,885,539) disclose a safe driving currency system may obtain telematics data indicative of a driver's operation of a vehicle, determine whether a driver is engaged in safe operation of a vehicle, and award safe driving currency (e.g., driving points) for operating the vehicle in a safe manner. 
            Bryer et al. (US 10,445,758) disclose the method involves receiving vehicle information related to a vehicle during a trip by a mobile computing device (101) from a telematics device located in the vehicle.
             Hsu-Hoffman et al. (US 9,691,298) disclose methods, and apparatuses provide an interactive application, such as a video game, that presents gaming and driving challenges to facilitate improvement of driving skills and development of safe driving behavior. Drive data may be collected while a user is driving a vehicle and the drive data may be used to define a graphically simulated virtual world.
             Thakkar et al. (US 2013/0054281) discloses a method, article of manufacture, and apparatus for rideshare.

11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
September 28, 2022